Citation Nr: 0821435	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1965 to March 
1969, and from April 1969 to March 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.  The claims folder has subsequently been 
transferred to the RO in Atlanta, Georgia.  

This matter was previously before the Board in February 2005.  
At that time, a remand was ordered to accomplish additional 
development.  For the reasons discussed below, the Board 
finds that another remand is needed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that the veteran 
should be scheduled for a videoconference hearing before a 
Veterans Law Judge.  Specifically, in August 2004, he 
presented testimony at a videoconference hearing before a 
Veterans Law Judge that has since retired from the Board.  In 
May 2008, he was sent a letter apprising him of his right to 
another hearing before a Veterans Law Judge who would decide 
his appeal.  He responded, indicating his desire for a new 
hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a 
Veteran's Law Judge at the Atlanta, 
Georgia, RO.  A copy of the notice 
scheduling the hearing should be placed 
in the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

